Case 2:20-cv-02091-PKH Document 24               Filed 02/17/21 Page 1 of 1 PageID #: 136




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

SHAUN JERMAINE ESTES                                                                  PLAINTIFF

v.                                   No. 2:20-CV-2091

KEVIN BOLIN, SCOTT NEWTON,
and KEITH SHELBY                                                                 DEFENDANTS

                                   OPINION AND ORDER

       Before the Court are Defendants’ motion (Doc. 22) to compel and brief in support (Doc.

23). Plaintiff did not file a response. Defendants assert, and the Court agrees, that Plaintiff’s

responses to Defendants’ first set of interrogatories were deficient. Plaintiff’s objections to

Defendants’ discovery requests are without merit because Defendants’ requests are relevant to

Plaintiff’s claims and Defendants’ defenses. Plaintiff has also not responded to Defendants’

requests for initial disclosures. Defendants’ exhibits demonstrate that they have attempted to

confer in good faith with Plaintiff according to Fed. R. Civ. P. 37(a) to obtain discovery without

the necessity of court action. Plaintiff chose to procced in this Court and is reminded that he is

bound by the same Rules and expectations as parties represented by counsel. Failure to meet

obligations under the Rules may result in sanctions, up to and including dismissal.

       IT IS THEREFORE ORDERED that Defendants’ motion (Doc. 22) to compel is

GRANTED. Plaintiff is instructed to respond to Defendants’ discovery requests and provide initial

disclosures without objection by March 1, 2021, or the case will be dismissed.

       IT IS SO ORDERED this 17th day of February, 2021.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
